Citation Nr: 1818077	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  10-09 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from February 1971 to June 1972.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2013, the Veteran had a personal hearing before the undersigned VLJ.

In November 2016, the Board remanded these issues for additional development.

In this decision, the Board is granting service connection for bipolar disorder. 


FINDINGS OF FACT

1.  The Veteran entered active duty service with a normal psychological evaluation.  

2.  In resolving all doubt in his favor, the Veteran's bipolar disorder incepted while in service.


CONCLUSION OF LAW

The criteria are met for service connection for bipolar disorder.  38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d) (2017).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In order to prevail, it must be shown that there is an 'approximate balance of positive and negative evidence.'  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is diagnosed with bipolar disorder, which he asserts began while in active duty service.  

His available STRs show that he entered and separated from service with normal psychological evaluations.  A May 1972 clinical record shows the Veteran was being discharged out of the Naval Drug Rehabilitation Center where he was diagnosed with moderately severe heroin addiction, in total remission at that time, and improper use of drugs (including marijuana, hashish, LSD, mescaline, cocaine, barbiturates, and amphetamines), in apparent remission at that time.  The report indicated that results of all toxicology testing while at the center were negative, but that continued drug use was suspected, and that he began using drug six years prior.  No other mental health diagnosis was made.  No other clinical records were available for review.

The Board notes the Veteran's STRs are not complete.  Under these circumstances, VA has a heightened duty to consider the applicability of the benefit-of-the-doubt rule, to assist the Veteran in developing his claim, and to explain the reasons and bases for its decision ...." See Cromer v. Nicholson, 19 Vet. App. 215 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

In support of his claim, the Veteran's treating clinician authored an opinion in August 2013 that the Veteran's bipolar disorder began while in service, and continued to increase in severity over the years until finally diagnosed in 1998.  He noted the Veteran had been diagnosed with attention deficit disorder as a child, but that there were no other mental health symptoms until he was referred to drug treatment in 1971.  He noted the Veteran's recurrent need for hospitalizations (in 1988, 1989, 1994, 1998, 2005, 2006, 2011, and 2012).  He opined that the Veteran's substance use in service was related to the onset of bipolar disorder, and that he was self-medicating to cope with those symptoms.  

The September 2014 VA examiner opined against a relationship to service.  She noted the Veteran reported a history of childhood abuse, and that at his entrance, he indicated a history of difficulty in school and disrespectful behavior towards his teachers.  She noted his report that he had been using drugs for six years during his in-service drug treatment.  She indicated that this evidence suggested that he experienced changes in mental health prior to his entrance into service, and she did not find any evidence showing an incident that would have aggravated an existing mental health disorder.  She further opined that, while it is conceivable for a person to self-medicate with mood-altering substances at the onset of mental health symptoms, the records do not contain an indication of any other mental health condition during his service.  She acknowledged that the etiology of his bipolar disorder was unclear, but that it was not diagnosed until decades after separation, and there was nothing in the record to show it was related to service.  

To the extent that the September 2014 VA examiner opines that the Veteran's acquired psychiatric disability preexisted his service, the Board does not find that this medical opinion sufficient to overcome the presumption of soundness.  38 C.F.R. § 3.304(b) (2017).  On acceptance and enrollment into service, a veteran is considered to have been in sound condition except as to defects noted at the time of examination.  38 U.S.C. § (1111) (2012).  As noted above, his entrance examination showed a normal clinical psychological evaluation.  To rebut the presumption of sound condition for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003.  

Here, the Board does not find the presumption to be rebutted, or that the September 2014 VA examination opinion to be adequate to deny service connection.  Primarily, the September 2014 VA examiner indicated that the available records merely suggested a preexisting disability, which does not rise to the level of clear and unmistakable evidence.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  Further, she rested her opinion on a lack of documentation in the STRs and post-service treatment records, which is insufficient reasoning when it is known that the record is incomplete.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran has provided testimony and submitted statements that he did not use drugs prior to his entry into service, aside from trying marijuana a few times in high school.  He indicated that he first had heroin while in service.  He reported that he found boot camp to be traumatic, in that he was physically and mentally abused by his drill sergeant, and that his mental health symptoms and mania did not start until after boot camp.  He also mentioned that he was encouraged to list additional drug use in order to qualify for the rehabilitation program.  The Board finds the Veteran competent to report his own history, which is not significantly contradicted by the other evidence of record.  Given the consistency of his statements throughout the record, and the fact that all available toxicology tests from service were negative, and that no suggestion of drug use was noted on entrance, the Board finds his statements regarding drug use to be credible.

Based on this evidence, the Board finds that service connection is warranted.  The Board finds the August 2013 private medical opinion probative, as the examiner appeared to have a thorough knowledge of the Veteran's mental health history.  When that opinion is read in conjunction with the Veteran's statements and the other evidence of record, the Board finds that the evidence for service connection is at least in equipoise to the evidence that is against service connection.  38 C.F.R. § 3.102 (2017). 

  

ORDER

Service connection is granted for bipolar disorder.



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


